DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 17, 29 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren Guanjing et al. (CN 108322677, hereinafter “Ren”).  Please note that paragraph numbers of the cited reference of Ren are renumbered after machine translation, and therefore, the Examiner only relies on the renumbered paragraph numbers in the English translation version submitted by the Examiner in this Office Action. 

Regarding claim 1, Ren teaches an image sensor (Figs. 1 and 8) comprising: 
a pixel array (110 in Fig. 8) in which a plurality of pixels are arranged; and 
a row driver (130) for controlling the plurality of pixels (para. 165), wherein each of the plurality of pixels comprises: 
a first photodiode (spd, small photodiode); 
a second photodiode (lpd, large photodiode) having a larger light-receiving area than a light-receiving area of the first photodiode (see Fig. 1 and para. 12 and 80); 
a first floating diffusion node (FD) in which charges generated by the first photodiode are stored (Fig. 1 and para. 80 and 81); 
a first capacitor (Cdcg) connected to the first floating diffusion node (via DCG); and 
a capacitor control transistor (DCG) comprising one end connected in series to the first capacitor (Cdcg), wherein, for each of the plurality of pixels, the row driver adjusts a capacitance of the first floating diffusion node by using the capacitor control transistor, and wherein the row driver adjusts the capacitance for each of a plurality of preset operation modes (high conversion gain and low conversion gain modes) during a first readout period of the first photodiode (see Figs. 1, 2A-2B, 3 & 4, para. 105 to 124 and/or para. 125 to 146, wherein the double gain capacitance Cdcg is adjusted for each of high conversion gain and low conversion gain modes during the first readout period of the first photodiode (small photodiode) to capture both weak light and strong light of LED source, thereby mitigating effect while obtaining high dynamic range characteristics).
	
	Regarding claim 2, it is seen in Ren that the row driver reduces the capacitance of the first floating diffusion node by turning off the capacitor control transistor in a first period during the first readout period, and wherein an illuminance of a pixel signal corresponding to the first photodiode is less than a preset illuminance (i.e., low light period of LED source) during the first period (see para. 110 in which dcg is set to low level to turn off the DCG transistor in the first period in order to enable high conversion gain (HCG) mode during a low light period of the LED light source that is mentioned in paragraphs 123 and 124). 

	Regarding claim 4, the row driver turns on the capacitor control transistor in a second period during the first readout period and stores the charges generated in the first photodiode in both of the first floating diffusion node and the first capacitor, and wherein an illuminance of a pixel signal corresponding to the first photodiode is greater than or equal to a preset illuminance (i.e., high light period of LED source) during the second period (see para. 113 to 114, wherein DCG transistor is turned on to utilize the charge storage of the capacitor Cdcg so as to enable low conversion gain mode (LCG) mode during a second period to achieve dynamic range at a high light caused by LED source that is also mentioned in paragraphs 123 and 124). 

	Regarding claim 5, as also disclosed by Ren, each of the plurality of pixels further comprises: a reset transistor (RST) that resets the first floating diffusion node (FD) based on a reset power voltage, wherein, in the second period, the row driver controls a sensing signal to be output to a readout circuit, the sensing signal corresponding to the first floating diffusion node, turns on the reset transistor (RST) to reset the first floating diffusion node (FD), and controls a reset signal (VS0) to be output to the readout circuit, the reset signal corresponding to a voltage of the reset first floating diffusion node (see para. 116, 117, 126, 134 and 135.  Note that the floating diffusion is reset and the initial value as reset value is read out in both first and second periods before integrating and reading out the signal charge). 

	Regarding claim 11, Ren also teaches a multi-exposure function including a plurality of photography exposures (see para. 125 for the multi-exposure modes). 

	Regarding claim 17, Ren teaches a method of operating a pixel, the method comprising: 
turning off a capacitor control transistor (DCG) in a first period during a first readout period of a first photodiode (spd), the capacitor control transistor being connected in series to a first capacitor (Cdcg) that is connected to a first floating diffusion node (FD); operating the pixel in a high conversion gain (HCG) mode, in which a conversion gain of the first floating diffusion node is relatively high, when the capacitor control transistor is turned off (see Fig. 1 and para. 110. Note DCG transistor that is turned off (low level) to enable high conversion gain (HCG) mode); 
turning on the capacitor control transistor (DCG) in a second period during the first readout period; and operating the pixel in a low conversion gain (LCG) mode, in which the conversion gain of the first floating diffusion node (FD) is relatively low, when the capacitor control transistor is turned on (Fig. 1 and para. 113 to 114 in which the DCG transistor is turned on to enable low conversion gain (LCG) mode), wherein an illuminance of a pixel signal corresponding to the first photodiode is less than a preset illuminance during the first period, and wherein an illuminance of the pixel signal corresponding to the first photodiode is greater than or equal to the preset illuminance during the second period (refer to the analyses in claims 2 and 4 for similar limitations).

Regarding claim 19, Ren further discloses that the operating of the pixel in the LCG mode comprises: when the capacitor control transistor (DCG) is turned on in the second period, transmitting a sensing signal (in the low conversion gain mode) to a readout circuit (para. 113 to 114); applying a reset control signal to a reset transistor to reset the pixel; and transmitting a reset signal to the readout circuit when the pixel is reset (see para. 116 to 117. Note that a reset signal is indicated by initial signal VS0).

Regarding claim 20, the subject matter of this claim is also met by the analyses in claims 1, 2 and 4 for the limitations of HCG mode and LCG mode. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Ren” in view of Mori et al. (US 2020/0137325, hereinafter “Mori”).

Regarding claim 6, Although Ren is silent about a sensitivity of the first photodiode to a light source is set based on a change in a signal-to-noise ratio (SNR) that occurs when the row driver reduces the capacitance of the first floating diffusion node in the first period, such lack of teaching is compensated by Mori.  According to Mori, when a dark signal (a signal obtained when the illuminance is low) is read out using the first photodiode PDSL having a large responsivity (sensitivity), the capacitance of the floating diffusion FD is changed to a smaller capacitance in order to read the first photodiode PDSL and to a larger capacitance in order to read the second photodiode PDLS. As a result, while the signal-to-noise (SNR) of the first photodiode PDSL is prevented from deteriorating, the read-out noise can be reduced. In other words, the embodiment can realize a widened dynamic range, prevent the read-out noise from affecting the performance, and eventually achieve improved image quality (see Mori, para. [0134]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Ren and Mori to arrive at the claimed invention to widen dynamic range and thereby improving image quality as suggested by Mori above. 

Regarding claim 10, Ren is silent about a readout of the first photodiode uses at least one of a correlated double sampling (CDS) readout of sampling a reset signal and then sampling a sensing signal, and a delta reset sampling (DRS) readout of sampling the sensing signal and then sampling the reset signal (note that only CDS is considered in this case due to alternative limitation). In the same field of endeavor, Mori teaches that the reading circuit (40) may include a correlated double sampling (CDS) circuit, an analog-digital converter (ADC), an amplifier (AMP), a sample/hold (S/H) circuit, and the like.  Therefore, it would have been obvious to one of ordinary skill in the art to recognize that CDS readout of sampling a reset signal and then sampling a sensing signal is conventional to remove signal noise from the image signal.  One would have implemented the CDS readout circuit as claimed for the above mentioned benefit. 

Allowable Subject Matter
Claims 3, 7-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art of record fails to teach or suggest the limitations of claim 3 that include, “each of the plurality of pixels further comprises: a switch transistor connected between the first floating diffusion node and a second floating diffusion node; a reset transistor comprising one end connected to the second floating diffusion node and another end to which a reset power voltage is applied; and a first photodiode transfer transistor connected between the first photodiode and the first floating diffusion node, wherein the row driver turns on the switch transistor in the first period, wherein the row driver resets the first floating diffusion node by turning on the reset transistor in a reset period of the first period and controls a reset signal to be output to a readout circuit, the reset signal corresponding to a voltage of the reset first floating diffusion node, and wherein the row driver turns on the first photodiode transfer transistor in a sensing period of the first period to store the charges generated by the first photodiode in the first floating diffusion node and controls a sensing signal to be output to the readout circuit, the sensing signal corresponding to the first floating diffusion node in which the charges are stored.”
	Regarding claim 7, the prior art of record also fails to teach or suggest the limitations of claim 7 that include, “each of the plurality of pixels further comprises: a first photodiode transfer transistor connected between the first photodiode and the first floating diffusion node; a switch transistor connected between the first floating diffusion node and a second floating diffusion node; and a reset transistor connected between the second floating diffusion node and a reset power voltage.”
	Regarding claim 8, the prior art of record also fails to teach or suggest the limitations of claim 8 including: “each of the plurality of pixels further comprises: 42a gain control transistor connected between a third floating diffusion node and a second floating diffusion node, wherein the row driver controls each of the plurality of pixels to operate in a high conversion gain (HCG) mode, in which the gain control transistor is turned off, or a low conversion gain (LCG) mode, in which the gain control transistor is turned on, during a second readout period of the second photodiode.”
	Regarding claim 9, this claim depends from claim 8.
	Regarding claim 10, the prior art of record also fails to teach or suggest the limitations of claim 10 including: “a readout of the first photodiode uses at least one of a correlated double sampling (CDS) readout of sampling a reset signal and then 43sampling a sensing signal, and a delta reset sampling (DRS) readout of sampling the sensing signal and then sampling the reset signal.”
	Regarding claim 12, the prior art of record also fails to teach or suggest the combination of all limitations of claim 12 including: “the pixel comprising: a first photodiode; a second photodiode having a larger light-receiving area than a light-receiving area of the first photodiode; a first floating diffusion node in which charges generated by the first photodiode are stored; a first photodiode transfer transistor comprising one end connected to the first photodiode and another end connected to the first floating diffusion node; a second floating diffusion node in which charges generated by the second photodiode are stored; a second photodiode transfer transistor comprising one end connected to the second photodiode and another end connected to the second floating diffusion node; a first capacitor connected to the first floating diffusion node; a capacitor control transistor comprising one end connected to the first capacitor and another end connected to a first capacitor power supply unit, the capacitor control transistor adjusting capacitance of the first floating diffusion node; and a switch transistor that is turned on during a readout operation of the first photodiode.”
	Regarding claims 13-16, these claims are directly or indirectly dependent from claim 12.
	Regarding claim 18, the prior art of record also fails to teach or suggest the limitations of claim 18 including: “the capacitor control transistor is turned on in a second period during a readout period of the first photodiode, and wherein an illuminance of a pixel signal corresponding to the first photodiode is greater than or equal to a preset illuminance during the second period.”
	
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/             Primary Examiner, Art Unit 2697